Citation Nr: 0716018	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  97-26 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington




THE ISSUES

1.  Entitlement to service connection for pulmonary asthma, 
claimed as a respiratory condition.  

2.  Entitlement to service connection for bipolar disorder, 
claimed as a psychiatric disorder.  

3.  Entitlement to an increased rating for the service-
connected residuals of an avulsion fracture of the left 
medical malleolus, currently rated 10 percent disabling.  

4.  Entitlement to a compensable initial evaluation for the 
service-connected bilateral hearing loss.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1972 
to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO in Wichita, Kansas that inter alia denied service 
connection for a respiratory disorder, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable initial rating effective September 27, 1995, 
and continued a current noncompensable rating for the 
service-connected left ankle fracture.  

In June 1997, the RO increased the initial rating for the 
service-connected left ankle disability to 10 percent.  
Inasmuch as an evaluation higher than 10 percent is 
available, and inasmuch as a claimant is presumed to be 
pursuing the maximum available benefit for a given 
disability, the claim for a higher initial evaluation, as 
reflected on the title page, remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Further, as the claim before the Board for evaluation of 
service-connected hearing loss involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

Also on appeal is a July 1997 RO rating decision by the RO 
that denied service connection for a personality 
disorder/acquired psychiatric disorder.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the Phoenix, Arizona RO in May 1999.  

The Board remanded these issues to the RO for further 
development in January 2000 and October 2002.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  There is no competent evidence showing that the veteran's 
diagnosed asthma began during military service or is due to 
any event or incident of the veteran's military service, 
including smoking.  

3.  There is no competent evidence showing that the veteran's 
diagnosed bipolar disorder began during military service or 
is due to any event or incident of the veteran's military 
service.  

4.  The veteran's service-connected left ankle disability is 
manifested by traumatic arthritis with limitation of motion 
and pain, causing an overall moderate degree of disability.  

5.  From September 27, 1995, the veteran's service-connected 
bilateral hearing loss has been manifested by a Level I 
hearing impairment, bilaterally.  



CONCLUSIONS OF LAW

1.  The veteran does not have a respiratory disability to 
include asthma that is due to disease or injury that was 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).  

2.  The veteran does not have an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of an avulsion 
fracture of the left medial malleolus are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.53, 4.71a including Diagnostic 
Code 5271 (2006).  

4.  The criteria for the assignment of a compensable rating 
for the service-connected hearing loss from September 27, 
1995 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 
including Tables VI, VII and Diagnostic Code 6100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Both rating decisions on appeal were issued prior to the 
enactment of the VCAA.  However, considering the claims on 
appeal in light of the duties imposed by VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate all claims on appeal has been accomplished.  

In December 2002 the RO sent the veteran a letter informing 
him that most claims require evidence of an in-service 
occurrence or aggravation of a disease or injury, or an even 
that occurred in service that caused an injury or disease, as 
well as evidence that the claimant has a current disability 
and that the disability or symptoms may be associated with 
the claimant's military service.


The veteran had ample opportunity to respond prior to the 
issuance of the February 2006 Supplemental Statement of the 
Case (SSOC) addressing the claims for increased rating, and 
the April 2006 SSOC addressing all four claims on appeal.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that a follow-up letter from the RO in 
October 2005 satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The October 2005 letter informed the veteran that VA is 
responsible for obtaining relevant records from any Federal 
agency, and that VA would make reasonable efforts to get 
records held by a non-Federal agency if authorized by the 
veteran to do so.  The letter advised the veteran that it was 
still his responsibility to give VA enough information about 
those records to request them from the agency or person 
holding them, and to ensure that the claim is supported by 
appropriate evidence.  

The October 2005 letter specifically stated, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating decisions on appeal.  This is 
logical, since as noted above the rating decisions on appeal 
were issued prior to the enactment of the VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Further, the RO notified the veteran in January 2007 that he 
might still submit evidence relevant to his claims directly 
to the Board.  
 
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO's letter in February 2002 advised the 
veteran of the second and third Dingess elements (existence 
of a disability, connection between the veteran's service and 
that disability).  

There is no indication that the RO specifically advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  
However, the Board's action below denies service connection 
for the claimed respiratory and psychiatric disorders, so no 
disability rating or effective date will be assigned.  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claims for 
service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
As regards the claim for compensable initial rating on 
appeal, the Board finds that this was accomplished in the SOC 
of February 1997; this suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards the claims for increased 
initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical records, Social Security 
Administration (SSA) disability file, and extensive post-
service VA and private medical records have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  

The veteran has been afforded a hearing before the Board, at 
which he presented oral argument in support of his claims.

The veteran's service representative asserts that the veteran 
should be afforded new VA audiology evaluation and orthopedic 
examinations due to alleged deficiencies in the most recent 
examinations of record.  The Board disagrees, for the reasons 
below.

The VCAA does not require a VA medical examination unless the 
medical evidence of record is not adequate or sufficient for 
the appropriate legal action or unless there has been a 
material change in the disability.  Glover v. West, 185 F.3d 
1328, 1332 (Fed. Cir. 1999).

The veteran's service representative contends that the 
veteran should be afforded a new VA audiological evaluation 
because the most recent evaluation, performed in October 
2005, is more than one year old.  However, the representative 
does not assert, and the record does not otherwise show, that 
the veteran's hearing loss has actually become more severe 
since then.  There is accordingly no reason for the Board to 
conclude that there has been a material change in the 
disability warranting remand for a new examination.  Glover, 
supra. 

Similarly, the veteran's representative contends that the 
veteran should be afforded a new examination of the left 
ankle because the most recent examination in September 2005 
allegedly failed to adequately report whether there was 
additional limitation of function due to pain, weakness, 
incoordination or fatigability.  However, review of the 
September 2005 report of examination shows that the examiner 
in fact addressed these factors in detail. There is 
accordingly no reason for the Board to conclude that the 
medical evidence of record is not adequate or sufficient for 
the appropriate legal action.  Glover, id. 

The Board accordingly finds that the veteran has been 
afforded appropriate VA medical examinations in support of 
his claims.  Remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

There is no indication of any existing evidence not of record 
that should be procured prior to the Board's adjudication, or 
of any additional development action that needs to be 
accomplished.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.


II.  Analysis

A.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Direct service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  


Service connection for a claimed respiratory disorder

A careful review of the veteran's Service Medical Records 
(SMR) shows treatment for a viral upper respiratory infection 
(URI) in September 1973, also characterized as a "slight 
bronchial condition."  His report of medical examination in 
May 1974, immediately prior to his discharge, shows clinical 
evaluation of lungs and chest as "normal."  

The veteran had a VA compensation and pension examination in 
June 1977 in which the examiner noted the respiratory system 
as "normal."  A chest X-ray study and other diagnostics 
were negative.  

The veteran was treated at the University of California at 
San Diego (UCSD) in December 1988 for stuffy nose with chest 
congestion.  The clinical impression was that of allergic 
rhinitis with superimposed viral URI.  

The file contains a March 1989 referral note by Pulmonary 
Physiology and Medical Group for possible restrictive lung 
disease.  

The veteran had a VA pulmonary examination in November 1995 
in which he reported that he had been diagnosed with 
asthmatic bronchitis in service and complained of continued 
symptoms since discharge from service.  

The examiner's diagnosis was that of findings suggestive of 
pulmonary asthma, although there was no definite evidence of 
active pulmonary disease.  The Board notes that this is the 
first medical indication of "asthma" of record.  

The veteran received inpatient VA treatment for community-
acquired pneumonia and asymptomatic asthma in December 1995.  

The veteran underwent a medical examination by the Arizona 
Department of Economic Security Disability Determination 
Service in June 1998.  The examiner diagnosed bronchial 
asthma, currently stable on medication.  

The veteran had a Social Security Administration disability 
examination in August 2000 in which the examiner noted a 
longstanding history of asthma.  The examiner's impression 
was asthma, not disabling to any degree.  

The evidence above shows that the veteran has asthma, a 
disabling respiratory disorder.  However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case, there is no medical evidence that attributes 
the veteran's current pulmonary asthma to his military 
service.  

The veteran asserts that he has chronic asthma that began 
during military service. 
Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

In this case the veteran's SMR do not show diagnosed onset of 
asthma, or of any other chronic respiratory disorder.  In 
fact, the earliest medical documentation of asthma occurs in 
1995, more than 20 years after discharge from service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claim disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

In addition to the medical evidence hereinabove, the Board 
has considered the arguments advanced in the veteran's 
correspondence to VA and his testimony before the Board.  

The veteran has asserted that he was discharged from service 
due to his lung condition, but the evidence clearly shows 
that he was discharged for psychological unsuitability for 
military service, and that he did not have a chronic 
respiratory disorder at the time of his discharge.  

The veteran also argued that his respiratory problems are due 
to history of exposure to tear gas during military training, 
but there is no medical evidence substantiating that theory 
of causation.  

The veteran has also asserted, and his representative has 
amplified, that the veteran's asthma may be related to 
nicotine addiction acquired during service.  VA benefits are 
not available for disability or death due to use of tobacco 
products in service if claimed after June 9, 1998.  See 38 
USCA § 1103.   However, the instant claim was filed in 
September 1995, and the Board must consider the veteran's 
assertion.  

For claims submitted prior to June 9, 1998, there are three 
steps toward showing eligibility for compensation for a 
disability claimed as consequent to nicotine addiction: (1) 
medical evidence that the claimant has disease of nicotine 
addiction, (2) evidence that appellant acquired the addiction 
in service, and (3) medical evidence that the claimed disease 
is proximately caused by the nicotine addition.  See 
VAOPGCPREC 19-97.  

In this case, the veteran's post-service medical records show 
treatment for nicotine addiction.  The veteran states that he 
acquired nicotine addiction in service, although that 
assertion is not corroborated by objective evidence and, as 
noted below, the veteran is not particularly credible.  

Most important, there is no medical evidence whatsoever that 
the veteran's current respiratory disorder is consequent to 
nicotine addiction, so the criteria for compensation under 
VAOPGCPREC 19-97 are not met.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no medical 
evidence whatsoever showing that the veteran's asthma is 
related in any way to his military service.  

The Board accordingly finds that the claim for service 
connection for bronchial asthma must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


Service connection for a claimed psychiatric disorder

The veteran's SMR show that he was referred to mental health 
evaluation in August 1973 because he complained of being 
"dumped on" by his unit (the veteran was pending punishment 
for absence without leave); the resultant report of mental  
health status evaluation showed no significant mental 
illness.  

In May 1974 the veteran was examined by a military Medical 
Service Corps (MSC) officer/social worker who noted that the 
veteran had received approximately six nonjudicial 
punishments for such offenses as disobeying orders, 
disrespect, absence without leave, and failure to repair; the 
veteran had also been punished by court-martial for 18 days 
absence without leave.  

The MSC examiner stated that there appeared to be no evidence 
of psychosis, neurosis, or other disorder requiring 
psychiatric treatment, but that the veteran had minimal 
potential for success in the military.  The MSC examiner's 
impression was that of inadequate personality, chronic and 
severe, with passive-dependent tendencies.  

The veteran's report of medical examination in May 1974, 
immediately prior to his discharge, shows psychiatric 
evaluation as "normal."  The veteran was discharged in June 
1974.  

The veteran had a VA compensation and pension examination in 
June 1977 in which the examiner noted under "psychiatric and 
personality evaluation" that the veteran was quiet and 
unemotional, with good memory and no sign of tension, but 
with poor social and industrial capacity.  No psychiatric 
disorder was noted.  

The veteran received inpatient VA psychiatric treatment in 
February 1997 due to depression and anger.  The discharge 
diagnoses were those of mixed-type bipolar affective 
disorder, depressive and non-psychotic, as well as dysthymic 
disorder, marijuana abuse, and personality disorder.  

A May 1997 letter from a VA staff psychiatrist stated that 
the veteran's bipolar affective disorder was characterized by 
claustrophobias, explosive outbursts, depressive episodes 
with suicidal ideation, paranoia, and severe mood swings.  
Treatment with medication had been helpful but ongoing 
psychiatric treatment was necessary.  

The veteran underwent a psychological evaluation by the 
Arizona Department of Economic Security Disability 
Determination Service in May 1998.  The examiner diagnosed 
bipolar I disorder.  

Subsequent VA treatment records, Social Security 
Administration (SSA) disability records, and medical records 
from the Washington State Department of Corrections show 
continued treatment for bipolar disorder.  None of these 
treatment records indicate a relationship between the bipolar 
disorder and any event or incident of the veteran's military 
service.  

The veteran had a court-ordered psychological evaluation in 
February 2002 during which the interviewing psychologist 
diagnosed language-based learning disabilities and mixed 
bipolar I disorder without psychotic features.  

The Board finds that the record contains ample evidence that 
the veteran has bipolar disorder, a disabling psychiatric 
condition.  However, a careful review of the extensive 
psychiatric and psychological treatment records fails to show 
any medical opinion relating the bipolar disorder to the 
veteran's military service.  

Further, there is no evidence of a psychiatric disorder other 
than bipolar disorder for which service connection can be 
considered.  The veteran was identified with a personality 
disorder during military service, but personality disorders 
are deemed to be congenital or developmental abnormalities 
and are not considered to be disabilities for the purposes of 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

In addition to the medical evidence above, the Board has 
considered the veteran's testimony.  

The veteran testified that he was diagnosed with bipolar 
disorder immediately after discharge from service, by a 
private physician who is now deceased.  Any evidence of 
medical diagnosis within the first year after discharge, and 
continued treatment thereafter, would be relevant toward 
establishing service connection.  

However, hearsay medical evidence does not constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995)).  

Based on the totality of the evidence discussed hereinabove, 
the Board finds that service connection for an innocently 
acquired psychiatric disorder must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


B.  Evaluation of Service-Connected Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  



Evaluation of left ankle disability

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's most recent examination of the left ankle was 
performed in September 2005.  The veteran reported that he 
had injured his ankle while serving in Vietnam with the 9th 
Special Forces Group.  

The veteran complained of swelling, locking, buckling, 
instability, clicking, popping and inversion and eversion 
sprains.  The veteran stated that he could walk 50 yards, 
walk less than 30 minutes, or stand less than one minute 
before the onset of pain.  The veteran reported his ankle 
pain as 7/10 on a good day and 10/10 on a bad day; he stated 
that he has 15 bad days per month.  

On examination, the veteran walked without a limp.  
Dorsiflexion and plantar flexion were both to 25 degrees, and 
there was mild laxity in the ligaments of the ankle.  No 
other deformity, edema or effusion was noted.  The X-ray 
studies revealed an old avulsion fracture and bone spurring, 
and osteoarthritis.   The examiner diagnosed status post 
avulsion fracture and traumatic arthritis.  

The examiner also stated that he would expect no more than an 
additional loss of 5-10 degrees due to pain with repetitive 
use and flare-up, and would expect no further loss of motion 
with fatigue, weakness or lack of endurance.  

Disabilities of the ankle are evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5270 through 
5274.  DC 5270 (ankylosis of the ankle), DC 5272 (ankylosis 
of the subastragalar or tarsal joint), DC 5273 (malunion of 
the os calcis or astragalus), and DC 5274 (astragalectomy) 
are not for application because medical evidence does not 
show those conditions to be present.  

The veteran's ankle disability has accordingly been rated 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5271(limitation of motion of the ankle).  

Under the criteria of DC 5271, a rating of 10 percent is 
assigned for moderate limitation of motion.  A rating of 20 
percent is assigned for marked limitation of motion.  

The terms "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

In the interest of having an equitable reference for judging 
severity of the disability, the Board notes that under VA 
rating criteria normal range of motion of the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  

The Board finds that the veteran's limitation of motion in 
this case is moderate rather than marked.  His measured 
dorsiflexion of 25 degrees is in fact better than the normal 
20 degrees, and his plantar flexion of 25 degrees is not a 
marked decrease from the normal 45 degrees.  

The veteran complains of ankle instability, but instability 
is not shown on examination.  Also, unlike the knee, there 
are no separate rating criteria for instability versus 
limitation of motion of the ankle.  Accordingly, separate 
rating for instability is not warranted in this case.  

The Board has considered the applicability of regulations 
relating to pain.   Quarles v. Derwinski, 3 Vet. App. 129, 
139 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 
discussing 38 C.F.R. §§ 4.40 and 4.45.  

Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  

During the VA examination cited hereinabove, the examiner 
noted that pain would result in an additional 5 to 10 degree 
loss of motion during time of flare-up.  Given the veteran's 
measured range of motion versus the normal range of motion, 
as noted above, the Board cannot find that an additional 5 to 
10 degree loss of function due to pain would result in a 
"marked" limitation of function versus the current moderate 
limitation.  

The Board has also considered the veteran's subjective 
assertion to the examiner of significant ankle pain (7/10 on 
good days and 10/10 on nearly half the days of the month).  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, in the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistence, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
510-11 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).   The Board finds that the veteran is not a 
credible witness, and that his assertions are inconsistent 
with the clinical evidence.  

In regard to credibility, the Board notes that the veteran 
told the examiner that he injured his ankle while serving in 
Vietnam with the 9th Special Forces Group.  In fact, the 
evidence clearly shows that he injured his ankle falling into 
a foxhole in Fort Lewis, Washington, in October 1973, and 
that he was never in Special Forces and never served in the 
Republic of Vietnam.  

Similarly, an SSA Administrative Law Judge (ALJ) stated in 
July 1999 that the veteran's subjective complaints were not 
fully credible in that his allegations of severe impairments 
and limitations were inconsistent with the medical evidence 
then of record.  

In regard to consistency, the Board notes that the veteran's 
file contains extensive treatment records from both the VA 
healthcare system and the Washington State Department of 
Corrections health system.  In those records the veteran is 
shown to have frequently complained of pain in the lower 
back, hips, hands, wrists, and feet; complaints of left ankle 
pain are notable by their absence.  

Accordingly, based on the totality of the evidence above, the 
Board finds that an evaluation in excess of 10 percent for 
the service-connected left ankle fracture is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


Initial Evaluation of hearing loss

In Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found)  is required.  See 
Fenderson, 12 Vet. App. at 126.  

In October 1995, the veteran had a VA audiological evaluation 
in which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30  
30  
25  
35  
30  
LEFT
N/A
15  
5  
5  
10  
9  

Speech recognition scores were 96 percent bilaterally.  The 
audiologist diagnosed normal hearing left ear and mild 
sensorineural hearing loss (SNHL) right ear.  

The veteran had a VA audiological evaluation in March 1998 
which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20  
15  
20  
30  
21  
LEFT
N/A
20  
0  
0  
10  
8  

Speech recognition scores were 96 percent right ear and 100 
percent left ear.  The audiologist diagnosed both ears normal 
for rating purposes.  

In May1998, the veteran had a VA audiological evaluation in 
which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20  
20  
25  
30  
24  
LEFT
N/A
20  
0  
0  
10  
8  

Speech recognition scores were 96 percent right ear and 100 
percent left ear.  The audiologist diagnosed both ears normal 
for rating purposes.

In July 1999, the veteran had a VA audiological evaluation in 
which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30  
25  
35  
35  
31  
LEFT
N/A
20  
0  
5  
10  
9  

Speech recognition scores were 96 percent right ear and 100 
percent left ear.  The audiologist diagnosed normal hearing 
left ear, and right ear borderline normal-to-mild SNHL below 
6000 Hz, sloping to severe SNHL at 8000 Hz.

The veteran had a VA audiological evaluation in October 2005 
in which his audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25  
15  
25  
30  
23  
LEFT
N/A
25  
5  
5  
5  
10  

Speech recognition scores were 96 percent, bilaterally.  The 
audiologist diagnosed essentially normal hearing levels 
bilaterally, except for a mild-to-moderate hearing loss in 
the right ear in the 4 KHz-8 KHz range.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  

This results in a score, expressed as a Roman numeral, for 
each ear.  The Roman numeral scores for both ears are than 
charted in Table VII of 38 C.F.R. § 4.85, and the 
intersection of the scores provides the percentage of 
disability.  



Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 




 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed above.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.   As noted, the veteran has had five VA audiology 
evaluations, and in none of those has the veteran 
demonstrated an exceptional pattern of hearing impairment 
that would warrant evaluation under Table VIa.  

Applying the rating criteria in Table VI to the veteran's 
five audiology evaluations, the veteran is shown to have had 
Level I hearing loss in each ear since service connection was 
granted.  

When two Level I hearing losses are charted against Table 
VII, the veteran's bilateral hearing loss is shown to be 
noncompensable for each of the five audiological evaluations 
performed since October 1995.  

The Board recognizes that the veteran feels himself to be 
entitled to a higher disability rating because he wears 
hearing aids.  However, application of the rating criteria 
clearly demonstrates that his service-connected hearing loss 
is not at a degree of severity meriting compensation.  

The Board accordingly finds that a compensable initial 
evaluation for the service-connected hearing loss must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  



ORDER

Service connection for a claimed respiratory condition is 
denied.  

Service connection for a claimed acquired psychiatric 
disorder is denied.  

An evaluation in excess of 10 percent for the service-
connected residuals of an avulsion fracture of the left 
medical malleolus is denied.  

A compensable initial evaluation for the service-connected 
bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


